ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIES
ET ORDONNANCES

1980

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

JUDGMENT OF 24 MAY 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ÉTATS-UNIS À TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

ARRET DU 24 MAI 1980
Official citation :

United States Diplomatic and Consular Staff in Tehran,
Judgment, I.C.J. Reports 1980, p. 3.

Mode officiel de citation :

Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
arrêt, C.IJ. Recueil 1980, p. 3.

 

Sales number 45 1
No de vente :

 

 

 
24 MAY 1980
JUDGMENT

CASE CONCERNING UNITED STATES DIPLOMATIC
AND CONSULAR STAFF IN TEHRAN
(UNITED STATES OF AMERICA v. IRAN)

AFFAIRE RELATIVE AU PERSONNEL DIPLOMATIQUE
ET CONSULAIRE DES ETATS-UNIS A TEHERAN
(ÉTATS-UNIS D’AMERIQUE c. IRAN)

24 MAI 1980
ARRET

 
INTERNATIONAL COURT OF JUSTICE

1980 YEAR 1980
24 May
General List
ener 24 May 1980

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

Article 53 of the Statute — Proof of Facts — Admissibility of Proceedings —
Existence of wider political dispute no bar to legal proceedings — Security Council
proceedings no restriction on functioning of the Court — Fact-finding commission
established by Secretary-General.

Jurisdiction of the Court — Optional Protocols to Vienna Conventions of 1961 and
1963 on Diplomatic and Consular Relations — 1955 Treaty of Amity, Economic
Relations and Consular Rights (USA/ Iran) — Provision for recourse to Court unless
parties agree to “settlement by some other pacific means” — Right to file unilateral
Application — Whether counter-measures a bar to invoking Treaty of Amity.

State responsibility for violations of Vienna Conventions of 1961 and 1963 on
Diplomatic and Consular Relations — Action by persons not acting on behalf of State
— Non-imputability thereof to State — Breach by State of obligation of protection —
Subsequent decision to maintain situation so created on behalf of State — Use of
situation as means of coercion.

Question of special circumstances as possible justification of conduct of State —
Remedies provided for by diplomatic law for abuses.

Cumulative effect of successive breaches of international obligations — Funda-
mental character of international diplomatic and consular law.

JUDGMENT

Present : President Sir Humphrey WALDocK ; Vice-President ELIAS ; Judges
Forster, Gros, LACHS, Morozov, NAGENDRA SINGH, RUDA,
MOSLER, TARAZI, ODA, AGO, EL-ERIAN, SETTE-CAMARA, BAXTER ;
Registrar AQUARONE.
4 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

In the case concerning United States Diplomatic and Consular Staff in Teh-
ran,

between

the United States of America,
represented by

The Honorable Roberts B. Owen, Legal Adviser, Department of State,

as Agent,

H.E. Mrs. Geri Joseph, Ambassador of the United States of America to the
Netherlands,

as Deputy Agent,

Mr. Stephen M. Schwebel, Deputy Legal Adviser, Department of State,
as Deputy Agent and Counsel,

Mr. Thomas J. Dunnigan, Counsellor, Embassy of the United States of
America,

as Deputy Agent,
assisted by

Mr. David H. Small, Assistant Legal Adviser, Department of State,

Mr. Ted L. Stein, Attorney-Adviser, Department of State,

Mr. Hugh V. Simon, Jr., Second Secretary, Embassy of the United States of
America,

as Advisers,
and

the Islamic Republic of Iran,

THE Court,
composed as above,
delivers the following Judgment :

1. On 29 November 1979, the Legal Adviser of the Department of State
of the United States of America handed to the Registrar an Application
instituting proceedings against the Islamic Republic of Iran in respect of a dis-
pute concerning the seizure and holding as hostages of members of the
United States diplomatic and consular staff and certain other United States
nationals.

2. Pursuant to Article 40, paragraph 2, of the Statute and Article 38, para-
graph 4, of the Rules of Court, the Application was at once communicated to the
Government of Iran. In accordance with Article 40, paragraph 3, of the Statute
and Article 42 of the Rules of Court, the Secretary-General of the United
Nations, the Members of the United Nations, and other States entitled to appear
before the Court were notified of the Application.

3. On 29 November 1979, the same day as the Application was filed, the
5 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Government of the United States filed in the Registry of the Court a request
for the indication of provisional measures under Article 41 of the Statute
and Article 73 of the Rules of Court. By an Order dated 15 December 1979,
and adopted unanimously, the Court indicated provisional measures in the
case.

4. By an Order made by the President of the Court dated 24 December 1979,
15 January 1980 was fixed as the time-limit for the filing of the Memorial of the
United States, and 18 February 1980 as the time-limit for the Counter-Memorial
of Iran, with liberty for Iran, if it appointed an Agent for the purpose of
appearing before the Court and presenting its observations on the case, to apply
for reconsideration of such time-limit. The Memorial of the United States was
filed on 15 January 1980, within the time-limit prescribed, and was communi-
cated to the Government of Iran ; no Counter-Memorial was filed by the Gov-
ernment of Iran, nor was any agent appointed or any application made for
reconsideration of the time-limit.

5. The case thus became ready for hearing on 19 February 1980, the day
following the expiration of the time-limit fixed for the Counter-Memorial of
Iran. In circumstances explained in paragraphs 41 and 42 below, and after due
notice to the Parties, 18 March 1980 was fixed as the date for the opening of the
oral proceedings ; on 18, 19 and 20 March 1980, public hearings were held, in the
course of which the Court heard the oral argument of the Agent and Counsel of
the United States ; the Government of Iran was not represented at the hearings.
Questions were addressed to the Agent of the United States by Members of the
Court both during the course of the hearings and subsequently, and replies were
given either orally at the hearings or in writing, in accordance with Article 61,
paragraph 4, of the Rules of Court.

6. On 6 December 1979, the Registrar addressed the notifications provided
for in Article 63 of the Statute of the Court to the States which according to
information supplied by the Secretary-General of the United Nations as de-
positary were parties to one or more of the following Conventions and Pro-
tocols :

(a) the Vienna Convention on Diplomatic Relations of 1961 ;

(b) the Optional Protocol to that Convention concerning the Compulsory Set-
tlement of Disputes ;

(c) the Vienna Convention on Consular Relations of 1963 ;

(d) the Optional Protocol to that Convention concerning the Compulsory Set-
tlement of Disputes ;

(e) the Convention on the Prevention and Punishment of Crimes against Inter-
nationally Protected Persons, including Diplomatic Agents, of 1973.

7. The Court, after ascertaining the views of the Government of the United
States on the matter, and affording the Government of Iran the opportunity of
making its views known, decided pursuant to Article 53, paragraph 2, of the
Rules of Court that copies of the pleadings and documents annexed should be
made accessible to the public with effect from 25 March 1980.

8. In the course of the written proceedings the following submissions were
presented on behalf of the Government of the United States of America :
6 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

in the Application :

“The United States requests the Court to adjudge and declare as fol-
lows :

(a) That the Government of Iran, in tolerating, encouraging, and failing to
prevent and punish the conduct described in the preceding Statement of
Facts, violated its international legal obligations to the United States as
provided by

— Articles 22, 24, 25, 27, 29, 31, 37 and 47 of the Vienna Convention on
Diplomatic Relations,

— Articles 28, 31, 33, 34, 36 and 40 of the Vienna Convention on Con-
sular Relations,

~ Articles 4 and 7 of the Convention on the Prevention and Punishment
of Crimes against Internationally Protected Persons, including Dip-
lomatic Agents, and

— Articles II (4), XII, XVIII and XIX of the Treaty of Amity, Eco-
nomic Relations, and Consular Rights between the United States and
Iran, and

— Articles 2 (3), 2 (4) and 33 of the Charter of the United Nations ;

(b) That pursuant to the foregoing international legal obligations, the
Government of Iran is under a particular obligation immediately to
secure the release of all United States nationals currently being detained
within the premises of the United States Embassy in Tehran and to
assure that all such persons and all other United States nationals in
Tehran are allowed to leave Iran safely ;

(c) That the Government of Iran shall pay to the United States, in its own
right and in the exercise of its right of diplomatic protection of its
nationals, reparation for the foregoing violations of Iran’s international
legal obligations to the United States, in a sum to be determined by the
Court ; and

(d) That the Government of Iran submit to its competent authorities for the
purpose of prosecution those persons responsible for the crimes com-
mitted against the premises and staff of the United States Embassy and
against the premises of its Consulates” ;

in the Memorial :

“The Government of the United States respectfully requests that the
Court adjudge and declare as follows :

(a) that the Government of the Islamic Republic of Iran, in permitting,
tolerating, encouraging, adopting, and endeavouring to exploit, as well
as in failing to prevent and punish, the conduct described in the State-
ment of the Facts, violated its international legal obligations to the
United States as provided by :

— Articles 22, 24, 25, 26, 27, 29, 31, 37, 44 and 47 of the Vienna Con-
vention on Diplomatic Relations ;

— Articles 5, 27, 28, 31, 33, 34, 35, 36, 40 and 72 of the Vienna Con-
vention on Consular Relations ;
DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

— Article II (4), XIII, XVIII and XIX of the Treaty of Amity, Eco-
nomic Relations, and Consular Rights between the United States of
America and Iran ; and

— Articles 2, 4 and 7 of the Convention on the Prevention and Punish-
ment of Crimes against Internationally Protected Persons, including
Diplomatic Agents ;

(b) that, pursuant to the foregoing international legal obligations :

(i)

(il)

(iii)

the Government of the Islamic Republic of Iran shall immediately
ensure that the premises at the United States Embassy, Chancery
and Consulates are restored to the possession of the United States
authorities under their exclusive control, and shall ensure their
inviolability and effective protection as provided for by the treaties
in force between the two States, and by general international
law ;

the Government of the Islamic Republic of Iran shall ensure the
immediate release, without any exception, of all persons of United
States nationality who are or have been held in the Embassy of the
United States of America or in the Ministry of Foreign Affairs in
Tehran, or who are or have been held as hostages elsewhere, and
afford full protection to all such persons, in accordance with the
treaties in force between the two States, and with general interna-
tional law ;

the Government of the Islamic Republic of Iran shall, as from that
moment, afford to all the diplomatic and consular personnel of the
United States the protection, privileges and immunities to which
they are entitled under the treaties in force between the two States,
and under general international law, including immunity from any
form of criminal jurisdiction and freedom and facilities to leave the
territory of Iran ;

(iv) the Government of the Islamic Republic of Iran shall, in affording

(v)

the diplomatic and consular personnel of the United States the
protection, privileges and immunities to which they are entitled,
including immunity from any form of criminal jurisdiction, ensure
that no such personnel shall be obliged to appear on trial or as a
witness, deponent, source of information, or in any other role, at
any proceedings, whether formal or informal, initiated by or with
the acquiescence of the Iranian Government, whether such pro-
ceedings be denominated a ‘trial’, ‘grand jury’, ‘international com-
mission’ or otherwise ;

the Government of the Islamic Republic of Iran shall submit to its
competent authorities for the purpose of prosecution, or extradite
to the United States, those persons responsible for the crimes
committed against the personnel and premises of the United States
Embassy and Consulates in Iran ;

(c) that the United States of America is entitled to the payment to it, in its
own right and in the exercise of its right of diplomatic protection of its
nationals held hostage, of reparation by the Islamic Republic of Iran for
8 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

the violations of the above international legal obligations which it owes
to the United States, in a sum to be determined by the Court at a
subsequent stage of the proceedings.”

9. At the close of the oral proceedings, written submissions were filed in the
Registry of the Court on behalf of the Government of the United States of
America in accordance with Article 60, paragraph 2, of the Rules of Court; a
copy thereof was transmitted to the Government of Iran. Those submissions
were identical with the submissions presented in the Memorial of the United
States.

10. No pleadings were filed by the Government of Iran, which also was not
represented at the oral proceedings, and no submissions were therefore presented
on its behalf. The position of that Government was, however, defined in two
communications addressed to the Court by the Minister for Foreign Affairs of
Iran ; the first of these was a letter dated 9 December 1979 and transmitted by
telegram the same day (the text of which was set out in full in the Court’s Order of
15 December 1979, 1.C.J. Reports 1979, pp. 10-11); the second was a letter
transmitted by telex dated 16 March 1980 and received on 17 March 1980, the
text of which followed closely that of the letter of 9 December 1979 and reads as
follows :

[Translation from French]

“T have the honour to acknowledge receipt of the telegram concerning the
meeting of the International Court of Justice to be held on 17 March 1980 at
the request of the Government of the United States of America, and to set
forth for you below, once again, the position of the Government of the
Islamic Republic of Iran in that respect :

The Government of the Islamic Republic of Iran wishes to express its
respect for the International Court of Justice, and for its distinguished
Members, for what they have achieved in the quest for a just and equitable
solution to legal conflicts between States, and respectfully draws the atten-
tion of the Court to the deep-rootedness and the essential character of the
Islamic Revolution of Iran, a revolution of a whole oppressed nation against
its oppressors and their masters, the examination of whose numerous
repercussions is essentially and directly a matter within the national
sovereignty of Iran.

The Government of the Islamic Republic of Iran considers that the Court
cannot and should not take cognizance of the case which the Government of
the United States of America has submitted to it, and in the most significant
fashion, a case confined to what is called the question of the ‘hostages of the
American Embassy in Tehran’.

For this question only represents a marginal and secondary aspect of an
overall problem, one such that it cannot be studied separately, and which
involves, inter alia, more than 25 years of continual interference by the
United States in the internal affairs of Iran, the shameless exploitation of
our country, and numerous crimes perpetrated against the Iranian people,
contrary to and in conflict with all international and humanitarian
norms.

The problem involved in the conflict between Iran and the United States
is thus not one of the interpretation and the application of the treaties upon
9 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

which the American Application is based, but results from an overall
situation containing much more fundamental and more complex elements.
Consequently, the Court cannot examine the American Application
divorced from its proper context, namely the whole political dossier of the
relations between Iran and the United States over the last 25 years.

With regard to the request for provisional measures, as formulated by the
United States, it in fact implies that the Court should have passed judgment
on the actual substance of the case submitted to it, which the Court cannot
do without breach of the norms governing its jurisdiction. Furthermore,
since provisional measures are by definition intended to protect the interest
of the parties, they cannot be unilateral, as they are in the request submitted
by the American Government.”

The matters raised in those two communications are considered later in this
Judgment (paragraphs 33-38 and 81-82).

11. The position taken up by the Iranian Government in regard to the
present proceedings brings into operation Article 53 of the Statute, under
which the Court is required inter alia to satisfy itself that the claims of the
Applicant are well founded in fact. As to this article the Court pointed out
in the Corfu Channel case that this requirement is to be understood as
applying within certain limits :

“While Article 53 thus obliges the Court to consider the submis-
sions of the Party which appears, it does not compel the Court to
examine their accuracy in all their details ; for this might in certain
unopposed cases prove impossible in practice. It is sufficient for the
Court to convince itself by such methods as it considers suitable that
the submissions are well founded.” (/.C.J. Reports 1949, p. 248.)

In the present case, the United States has explained that, owing to the
events in Iran of which it complains, it has been unable since then to
have access to its diplomatic and consular representatives, premises and
archives in Iran ; and that in consequence it has been unable to furnish
detailed factual evidence on some matters occurring after 4 November
1979. It mentioned in particular the lack of any factual evidence concern-
ing the treatment and conditions of the persons held hostage in Tehran. On
this point, however, without giving the names of the persons concerned, it
has submitted copies of declarations sworn by six of the 13 hostages who
had been released after two weeks of detention and returned to the United
States in November 1979.

12. The essential facts of the present case are, for the most part, matters
of public knowledge which have received extensive coverage in the world
press and in radio and television broadcasts from Iran and other countries.

10
10 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

They have been presented to the Court by the United States in its Me-
morial, in statements of its Agent and Counsel during the oral proceedings,
and in written replies to questions put by Members of the Court. Annexed
or appended to the Memorial are numerous extracts of statements made by
Iranian and United States officials, either at press conferences or on radio
or television, and submitted to the Court in support of the request for
provisional measures and as a means of demonstrating the truth of the
account of the facts stated in the Memorial. Included also in the Memorial
is a “Statement of Verification” made by a high official of the United
States Department of State having “overall responsibility within the
Department for matters relating to the crisis in Iran”. While emphasizing
that in the circumstances of the case the United States has had to rely on
newspaper, radio and television reports for a number of the facts stated in
the Memorial, the high official concerned certifies that to the best of his
knowledge and belief the facts there stated are true. In addition, after the
filing of the Memorial, and by leave of the Court, a large quantity of further
documents of a similar kind to those already presented were submitted by
the United States for the purpose of bringing up to date the Court’s
information concerning the continuing situation in regard to the occupa-
tion of the Embassy and detention of the hostages.

13. The result is that the Court has available to it a massive body of
information from various sources concerning the facts and circumstances
of the present case, including numerous official statements of both Iranian
and United States authorities. So far as newspaper, radio and television
reports emanating from Iran are concerned, the Court has necessarily in
some cases relied on translations into English supplied by the Applicant.
The information available, however, is wholly consistent and concordant
as to the main facts and circumstances of the case. This information, as
well as the United States Memorial and the records of the oral proceedings,
has all been communicated by the Court to the Iranian Government
without having evoked from that Government any denial or questioning of
the facts alleged before the Court by the United States. Accordingly, the
Court is satisfied that, within the meaning of Article 53 of the Statute, the
allegations of fact on which the United States bases its claims in the present
case are well founded.

14. Before examining the events of 4 November 1979, directly com-
plained of by the Government of the United States, it is appropriate to
mention certain other incidents which occurred before that date. At about
10.45 a.m. on 14 February 1979, during the unrest in Iran following the fall
of the Government of Dr. Bakhtiar, the last Prime Minister appointed by
the Shah, an armed group attacked and seized the United States Embassy
in Tehran, taking prisoner the 70 persons they found there, including the
Ambassador. Two persons associated with the Embassy staff were killed ;
serious damage was caused to the Embassy and there were some acts of

11
11 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

pillaging of the Ambassador’s residence. On this occasion, while the Iran-
ian authorities had not been able to prevent the incursion, they acted
promptly in response to the urgent appeal for assistance made by the
Embassy during the attack. At about 12 noon, Mr. Yazdi, then a Deputy
Prime Minister, arrived at the Embassy accompanied by a member of the
national police, at least one official and a contingent of Revolutionary
Guards ; they quelled the disturbance and returned control of the com-
pound to American diplomatic officials. On 11 March 1979 the United
States Ambassador received a letter dated 1 March from the Prime Mini-
ster, Dr. Bazargan, expressing regrets for the attack on the Embassy,
stating that arrangements had been made to prevent any repetition of such
incidents, and indicating readiness to make reparation for the damage.
Attacks were also made during the same period on the United States
Consulates in Tabriz and Shiraz.

15. In October 1979, the Government of the United States was con-
templating permitting the former Shah of Iran, who was then in Mexico, to
enter the United States for medical treatment. Officials of the United
States Government feared that, in the political climate prevailing in Iran,
the admission of the former Shah might increase the tension already
existing between the two States, and inter alia result in renewed violence
against the United States Embassy in Tehran, and it was decided for this
reason to request assurances from the Government of Iran that adequate
protection would be provided. On 21 October 1979, at a meeting at which
were present the Iranian Prime Minister, Dr. Bazargan, the Iranian Min-
ister for Foreign Affairs, Dr. Yazdi, and the United States Chargé d’af-
faires in Tehran, the Government of Iran was informed of the decision to
admit the former Shah to the United States, and of the concern felt by the
United States Government about the possible public reaction in Tehran.
When the United States Chargé d’affaires requested assurances that the
Embassy and its personnel would be adequately protected, assurances
were given by the Foreign Minister that the Government of Iran would
fulfil its international obligation to protect the Embassy. The request for
such assurances was repeated at a further meeting the following day,
22 October, and the Foreign Minister renewed his assurances that protec-
tion would be provided. The former Shah arrived in the United States on
22 October. On 30 October, the Government of Iran, which had repeatedly
expressed its serious opposition to the admission of the former Shah to the
United States, and had asked the United States to permit two Iranian
physicians to verify the reality and the nature of his illness, requested the
United States to bring about his return to Iran. Nevertheless, on 31 Octo-
ber, the Security Officer of the United States Embassy was told by the
Commander of the Iranian National Police that the police had been
instructed to provide full protection for the personnel of the Embassy.

16. On 1 November 1979, while a very large demonstration was being
held elsewhere in Tehran, large numbers of demonstrators marched to and
fro in front of the United States Embassy. Under the then existing security
arrangements the Iranian authorities normally maintained 10 to 15 uni-

12
12 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

formed policemen outside the Embassy compound and a contingent of
Revolutionary Guards nearby ; on this occasion the normal complement
of police was stationed outside the compound and the Embassy reported to
the State Department that it felt confident that it could get more protection
if needed. The Chief of Police came to the Embassy personally and met the
Chargé d’affaires, who informed Washington that the Chief was “taking
his job of protecting the Embassy very seriously”. It was announced on the
radio, and by the prayer leader at the main demonstration in another
location in the city, that people should not go to the Embassy. During the
day, the number of demonstrators at the Embassy was around 5,000, but
protection was maintained by Iranian security forces. That evening, as the
crowd dispersed, both the Iranian Chief of Protocol and the Chief of Police
expressed relief to the Chargé d’affaires that everything had gone well.

17. Atapproximately 10.30 a.m. on 4 November 1979, during the course
of a demonstration of approximately 3,000 persons, the United States
Embassy compound in Tehran was overrun by a strong armed group of
several hundred people. The Iranian security personnel are reported to
have simply disappeared from the scene ; at all events it is established that
they made no apparent effort to deter or prevent the demonstrators from
seizing the Embassy’s premises. The invading group (who subsequently
described themselves as “Muslim Student Foliowers of the Imam’s
Policy”, and who will hereafter be referred to as “the militants”) gained ac-
cess by force to the compound and to the ground floor of the Chancery
building. Over two hours after the beginning of the attack, and after the
militants had attempted to set fire to the Chancery building and to cut
through the upstairs steel doors with a torch, they gained entry to the upper
floor ; one hour later they gained control of the main vault. The militants
also seized the other buildings, including the various residences, on the
Embassy compound. In the course of the attack, all the diplomatic and
consular personnel and other persons present in the premises were seized
as hostages, and detained in the Embassy compound ; subsequently other
United States personnel and one United States private citizen seized
elsewhere in Tehran were brought to the compound and added to the
number of hostages.

18. During the three hours or more of the assault, repeated calls for help
were made from the Embassy to the Iranian Foreign Ministry, and re-
peated efforts to secure help from the Iranian authorities were also made
through direct discussions by the United States Chargé d’affaires, who was
at the Foreign Ministry at the time, together with two other members of the
mission. From there he made contact with the Prime Minister’s Office and
with Foreign Ministry officials. A request was also made to the Iranian
Chargé d’affaires in Washington for assistance in putting an end to the
seizure of the Embassy. Despite these repeated requests, no Iranian secu-

13
13 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

rity forces were sent in time to provide relief and protection to the
Embassy. In fact when Revolutionary Guards ultimately arrived on the
scene, despatched by the Government “to prevent clashes”, they con-
sidered that their task was merely to “protect the safety of both the
hostages and the students”, according to statements subsequently made by
the Iranian Government’s spokesman, and by the operations commander
of the Guards. No attempt was made by the Iranian Government to clear
the Embassy premises, to rescue the persons held hostage, or to persuade
the militants to terminate their action against the Embassy.

19. During the morning of 5 November, only hours after the seizure of
the Embassy, the United States Consulates in Tabriz and Shiraz were also
seized ; again the Iranian Government took no protective action. The
operation of these Consulates had been suspended since the attack in
February 1979 (paragraph 14 above), and therefore no United States per-
sonnel were seized on these premises.

20. The United States diplomatic mission and consular posts in Iran
were not the only ones whose premises were subjected to demonstrations
during the revolutionary period in Iran. On 5 November 1979, a group
invaded the British Embassy in Tehran but was ejected after a brief
occupation. On 6 November 1979 a brief occupation of the Consulate of
Iraq at Kermanshah occurred but was brought to an end on instructions of
the Ayatollah Khomeini; no damage was done to the Consulate or its
contents. On 1 January 1980 an attack was made on the Embassy in
Tehran of the USSR by a large mob, but as a result of the protection given
by the Iranian authorities to the Embassy, no serious damage was
done.

21. The premises of the United States Embassy in Tehran have
remained in the hands of militants ; and the same appears to be the case
with the Consulates at Tabriz and Shiraz. Of the total number of United
States citizens seized and held as hostages, 13 were released on 18-20 No-
vember 1979, but the remainder have continued to be held up to the present
time. The release of the 13 hostages was effected pursuant to a decree by
the Ayatollah Khomeini addressed to the militants, dated 17 November
1979, in which he called upon the militants to “hand over the blacks and
the women, if it is proven they did not spy, to the Ministry of Foreign
Affairs so that they may be immediately expelled from Iran”.

22. The persons still held hostage in Iran include, according to the
information furnished to the Court by the United States, at least 28
persons having the status, duly recognized by the Government of Iran, of
“member of the diplomatic staff” within the meaning of the Vienna Con-
vention on Diplomatic Relations of 1961; at least 20 persons having the
status, similarly recognized, of “member of the administrative and tech-
nical staff” within the meaning of that Convention ; and two other persons
of United States nationality not possessing either diplomatic or consular
status. Of the persons with the status of member of the diplomatic staff,
four are members of the Consular Section of the Mission.

14
14 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

23. Allegations have been made by the Government of the United
States of inhumane treatment of hostages; the militants and Iranian
authorities have asserted that the hostages have been well treated, and have
allowed special visits to the hostages by religious personalities and by
representatives of the International Committee of the Red Cross. The
specific allegations of ill-treatment have not however been refuted. Ex-
amples of such allegations, which are mentioned in some of the sworn de-
clarations of hostages released in November 1979, are as follows : at the
outset of the occupation of the Embassy some were paraded bound and
blindfolded before hostile and chanting crowds ; at least during the initial
period of their captivity, hostages were kept bound, and frequently blind-
folded, denied mail or any communication with their government or with
each other, subjected to interrogation, threatened with weapons.

24. Those archives and documents of the United States Embassy which
were not destroyed by the staff during the attack on 4 November have been
ransacked by the militants. Documents purporting to come from this
source have been disseminated by the militants and by the Government-
controlled media.

25. The United States Chargé d’affaires in Tehran and the two other
members of the diplomatic staff of the Embassy who were in the premises
of the Iranian Ministry of Foreign Affairs at the time of the attack have not
left the Ministry since ; their exact situation there has been the subject of
conflicting statements. On 7 November 1979, it was stated in an announce-
ment by the Iranian Foreign Ministry that “as the protection of foreign
nationals is the duty of the Iranian Government”, the Chargé d’affaires
was “staying in” the Ministry. On 1 December 1979, Mr. Sadegh
Ghotbzadeh, who had become Foreign Minister, stated that

“it has been announced that, if the U.S. Embassy’s chargé d’affaires
and his two companions, who have sought asylum in the Iranian
Ministry of Foreign Affairs, should leave this ministry, the ministry
would not accept any responsibility for them”.

According to a press report of 4 December, the Foreign Minister amplified
this statement by saying that as long as they remained in the ministry he
was personally responsible for ensuring that nothing happened to them,
but that “as soon as they leave the ministry precincts they will fall back into
the hands of justice, and then I will be the first to demand that they be
arrested and tried”. The militants made it clear that they regarded the
Chargé and his two colleagues as hostages also. When in March 1980 the
Public Prosecutor of the Islamic Revolution of Iran called for one of the
three diplomats to be handed over to him, it was announced by the Foreign
Minister that

“Regarding the fate of the three Americans in the Ministry of
Foreign Affairs, the decision rests first with the imam of the nation
[i-e., the Ayatollah Khomeini] ; in case there is no clear decision by the

15
15 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

imam of the nation, the Revolution Council will make a decision on
this matter.”

26. From the outset of the attack upon its Embassy in Tehran, the
United States protested to the Government of Iran both at the attack and
at the seizure and detention of the hostages. On 7 November a former
Attorney-General of the United States, Mr. Ramsey Clark, was instructed
to go with an assistant to Iran to deliver a message from the President of the
United States to the Ayatollah Khomeini. The text of that message has not
been made available to the Court by the Applicant, but the United States
Government has informed the Court that it thereby protested at the
conduct of the Government of Iran and called for release of the hostages,
and that Mr. Clark was also authorized to discuss all avenues for resolution
of the crisis. While he was en route, Tehran radio broadcast a message from
the Ayatollah Khomeini dated 7 November, solemnly forbidding mem-
bers of the Revolutionary Council and all the responsible officials to meet
the United States representatives. In that message it was asserted that “the
U.S. Embassy in Iran is our enemies’ centre of espionage against our sacred
Islamic movement”, and the message continued :

“Should the United States hand over to Iran the deposed shah...
and give up espionage against our movement, the way to talks would
be opened on the issue of certain relations which are in the interest of
the nation.”

Subsequently, despite the efforts of the United Sates Government to open
negotiations, it became clear that the Iranian authorities would have no
direct contact with representatives of the United States Government con-
cerning the holding of the hostages.

27. During the period which has elapsed since the seizure of the Em-
bassy a number of statements have been made by various governmental
authorities in Iran which are relevant to the Court’s examination of the
responsibility attributed to the Government of Iran in the submissions of
the United States. These statements will be examined by the Court in
considering these submissions (paragraphs 59 and 70-74 below).

28. On 9 November 1979, the Permanent Representative of the United
States to the United Nations addressed a letter to the President of the
Security Council, requesting urgent consideration of what might be done
to secure the release of the hostages and to restore the “sanctity of dip-
lomatic personnel and establishments”. The same day, the President of the
Security Council made a public statement urging the release of the hos-
tages, and the President of the General Assembly announced that he was
sending a personal message to the Ayatollah Khomeini appealing for their

16
16 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

release. On 25 November 1979, the Secretary-General of the United
Nations addressed a letter to the President of the Security Council refer-
ring to the seizure of the United States Embassy in Tehran and the de-
tention of its diplomatic personnel, and requesting an urgent meeting of
the Security Council “in an effort to seek a peaceful solution to the
problem”. The Security Council met on 27 November and 4 December
1979 ; on the latter occasion, no representative of Iran was present, but the
Council took note of a letter of 13 November 1979 from the Supervisor of
the Iranian Foreign Ministry to the Secretary-General. The Security
Council then adopted resolution 457 (1979), calling on Iran to release the
personnel of the Embassy immediately, to provide them with protection
and to allow them to leave the country. The resolution also called on the
two Governments to take steps to resolve peacefully the remaining issues
between them, and requested the Secretary-General to lend his good
offices for the immediate implementation of the resolution, and to take all
appropriate measures to that end. It further stated that the Council would
“remain actively seized of the matter” and requested the Secretary-Gen-
eral to report to it urgently on any developments with regard to his
efforts.

29. On 31 December 1979, the Security Council met again and adopted
resolution 461 (1979), in which it reiterated both its calls to the Iranian
Government and its request to the Secretary-General to lend his good
offices for achieving the object of the Council’s resolution. The Secretary-
General visited Tehran on 1-3 January 1980, and reported to the Security
Council on 6 January. On 20 February 1980, the Secretary-General an-
nounced the setting up of a commission to undertake a “fact-finding
mission” to Iran. The Court will revert to the terms of reference of this
commission and the progress of its work in connection with a question of
admissibility of the proceedings (paragraphs 39-40 below).

* *

30. Prior to the institution of the present proceedings, in addition to the
approach made by the Government of the United States to the United
Nations Security Council, that Government also took certain unilateral
action in response to the actions for which it holds the Government of Iran
responsible. On 10 November 1979, steps were taken to identify all Iranian
students in the United States who were not in compliance with the terms of
their entry visas, and to commence deportation proceedings against those
who were in violation of applicable immigration laws and regulations. On
12 November 1979, the President of the United States ordered the dis-
continuation of all oil purchases from Iran for delivery to the United
States. Believing that the Government of Iran was about to withdraw all
Iranian funds from United States banks and to refuse to accept payment in
dollars for oil, and to repudiate obligations owed to the United States and
to United States nationals, the President on 14 November 1979 acted to
block the very large official Iranian assets in the United States or in United

17
17 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

States control, including deposits both in banks in the United States and in
foreign branches and subsidiaries of United States banks. On 12 Decem-
ber 1979, after the institution of the present proceedings, the United States
informed the Iranian Chargé d’affaires in Washington that the number of
personnel assigned to the Iranian Embassy and consular posts in the
United States was to be restricted.

31. Subsequently to the indication by the Court of provisional mea-
sures, and during the present proceedings, the United States Government
took other action. A draft resolution was introduced into the United
Nations Security Council calling for economic sanctions against Iran.
When it was put to the vote on 13 January 1980, the result was 10 votes in
favour, 2 against, and 2 abstentions (one member not having participated
in the voting) ; as a permanent member of the Council cast a negative vote,
the draft resolution was not adopted. On 7 April 1980 the United States
Government broke off diplomatic relations with the Government of Iran.
At the same time, the United States Government prohibited exports from
the United States to Iran — one of the sanctions previously proposed by it
to the Security Council. Steps were taken to prepare an inventory of the
assets of the Government of Iran frozen on 14 November 1979, and to
make a census of outstanding claims of American nationals against the
Government of Iran, with a view to “designing a program against Iran for
the hostages, the hostage families and other U.S. claimants” involving the
preparation of legislation “to facilitate processing and paying of these
claims” and all visas issued to Iranian citizens for future entry into the
United States were cancelled. On 17 Apri! 1980, the United States Gov-
ernment announced further economic measures directed against Iran,
prohibited travel there by United States citizens, and made further plans
for reparations to be paid to the hostages and their families out of frozen
Iranian assets.

32. During the night of 24-25 April 1980 the President of the United
States set in motion, and subsequently terminated for technical reasons, an
operation within Iranian territory designed to effect the rescue of the
hostages by United States military units. In an announcement made on
25 April, President Carter explained that the operation had been planned
over a long period as a humanitarian mission to rescue the hostages, and
had finally been set in motion by him in the belief that the situation in Iran
posed mounting dangers to the safety of the hostages and that their early
release was highly unlikely. He stated that the operation had been under
way in Iran when equipment failure compelled its termination ; and that in
the course of the withdrawal of the rescue forces two United States aircraft
had collided in a remote desert location in Iran. He further stated that
preparations for the rescue operations had been ordered for humanitarian
reasons, to protect the national interests of the United States, and to
alleviate international tensions. At the same time, he emphasized that the
operation had not been motivated by hostility towards Iran or the Iranian
people. The texts of President Carter’s announcement and of certain other

18
18 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

official documents relating to the operation have been transmitted to the
Court by the United States Agent in response to a request made by the
President of the Court on 25 April. Amongst these documents is the text of
a report made by the United States to the Security Council on 25 April,
“pursuant to Article 51 of the Charter of the United Nations”. In that
report, the United States maintained that the mission had been carried out
by it “in exercise of its inherent right of self-defence with the aim of
extricating American nationals who have been and remain the victims of
the Iranian armed attack on our Embassy”. The Court will refer further to
this operation later in the present Judgment (paragraphs 93 and 94
below).

* * *

33. It is to be regretted that the Iranian Government has not appeared
before the Court in order to put forward its arguments on the questions of
law and of fact which arise in the present case ; and that, in consequence,
the Court has not had the assistance it might have derived from such
arguments or from any evidence adduced in support of them. Nevertheless,
in accordance with its settled jurisprudence, the Court, in applying Arti-
cle 53 of its Statute, must first take up, proprio motu, any preliminary
question, whether of admissibility or of jurisdiction, that appears from the
information before it to arise in the case and the decision of which might
constitute a bar to any further examination of the merits of the Applicant’s
case. The Court will, therefore, first address itself to the considerations put
forward by the Iranian Government in its letters of 9 December 1979 and
16 March 1980, on the basis of which it maintains that the Court ought not
to take cognizance of the present case.

34. The Iranian Government in its letter of 9 December 1979 drew
attention to what it referred to as the “deep rootedness and the essential
character of the Islamic Revolution of Iran, a revolution of a whole
oppressed nation against its oppressors and their masters”. The examina-
tion of the “numerous repercussions” of the revolution, it added, is “a
matter essentially and directly within the national sovereignty of Iran”.
However, as the Court pointed out in its Order of 15 December 1979,

“a dispute which concerns diplomatic and consular premises and the
detention of internationally protected persons, and involves the inter-
pretation or application of multilateral conventions codifying the
international law governing diplomatic and consular relations, is one
which by its very nature falls within international jurisdiction” (1. C.J.
Reports 1979, p. 16, para. 25).

In its later letter of 16 March 1980 the Government of Iran confined itself
to repeating the observations on this point which it had made in its letter of
9 December 1979, without putting forward any additional arguments or
explanations. In these circumstances, the Court finds it sufficient here to
recall and confirm its previous statement on the matter in its Order of
15 December 1979.

19
19 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

35. Inits letter of 9 December 1979 the Government of Iran maintained
that the Court could not and should not take cognizance of the present case
for another reason, namely that the case submitted to the Court by the
United States, is “confined to what is called the question of the ‘hostages of
the American Embassy in Tehran’ ”. It then went on to explain why it
considered this to preclude the Court from taking cognizance of the
case :

“For this question only represents a marginal and secondary aspect
of an overall problem, one such that it cannot be studied separately,
and which involves, inter alia, more than 25 years of continual inter-
ference by the United States in the internal affairs of Iran, the
shameless exploitation of our country, and numerous crimes perpe-
trated against the Iranian people, contrary to and in conflict with all
international and humanitarian norms.

The problem involved in the conflict between Iran and the United
States is thus not one of the interpretation and the application of the
treaties upon which the American Application is based, but results
from an overall situation containing much more fundamental and
more complex elements. Consequently, the Court cannot examine the
American Application divorced from its proper context, namely the
whole political dossier of the relations between Iran and the United
States over the last 25 years. This dossier includes, inter alia, all the
crimes perpetrated in Iran by the American Government, in particular
the coup d’état of 1953 stirred up and carried out by the CIA, the
overthrow of the lawful national government of Dr. Mossadegh, the
restoration of the Shah and of his régime which was under the control
of American interests, and all the social, economic, cultural and
political consequences of the direct interventions in our internal
affairs, as well as grave, flagrant and continuous violations of all
international norms, committed by the United States in Iran.”

36. The Court, however, in its Order of 15 December 1979, made it clear
that the seizure of the United States Embassy and Consulates and the
detention of internationally protected persons as hostages cannot be con-
sidered as something “secondary” or “marginal”, having regard to the
importance of the legal principles involved. It also referred to a statement
of the Secretary-General of the United Nations, and to Security Council
resolution 457 (1979), as evidencing the importance attached by the inter-
national community as a whole to the observance of those principles in the
present case as well as its concern at the dangerous level of tension between
Iran and the United States. The Court, at the same time, pointed out that
no provision of the Statute or Rules contemplates that the Court should
decline to take cognizance of one aspect of a dispute merely because that
dispute has other aspects, however important. It further underlined that, if
the Iranian Government considered the alleged activities of the United
States in Iran legally to have a close connection with the subject-matter of

20
20 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

the United States’ Application, it was open to that Government to present
its own arguments regarding those activities to the Court either by way of
defence in a Counter-Memorial or by way of a counter-claim.

37. The Iranian Government, notwithstanding the terms of the Court’s
Order, did not file any pleadings and did not appear before the Court. By
its own choice, therefore, it has forgone the opportunities offered to it
under the Statute and Rules of Court to submit evidence and arguments in
support of its contention in regard to the “overall problem”. Even in its
later letter of 16 March 1980, the Government of Iran confined itself to
repeating what it had said in its letter of 9 December 1979, without offering
any explanations in regard to the points to which the Court had drawn
attention in its Order of 15 December 1979. It has provided no explanation
of the reasons why it considers that the violations of diplomatic and
consular law alleged in the United States’ Application cannot be examined
by the Court separately from what it describes as the “overall problem”
involving “more than 25 years of continual interference by the United
States in the internal affairs of Iran”. Nor has it made any attempt to
explain, still less define, what connection, legal or factual, there may be
between the “overall problem” of its general grievances against the United
States and the particular events that gave rise to the United States’ claims
in the present case which, in its view, precludes the separate examination of
those claims by the Court. This was the more necessary because legal
disputes between sovereign States by their very nature are likely to occur in
political contexts, and often form only one element in a wider and long-
standing political dispute between the States concerned. Yet never has the
view been put forward before that, because a legal dispute submitted to the
Court is only one aspect of a political dispute, the Court should decline to
resolve for the parties the legal questions at issue between them. Nor can
any basis for such a view of the Court’s functions or jurisdiction be found
in the Charter or the Statute of the Court ; if the Court were, contrary to its
settled jurisprudence, to adopt such a view, it would impose a far-reaching
and unwarranted restriction upon the role of the Court in the peaceful
solution of international disputes.

38. It follows that the’considerations and arguments put forward in the
Iranian Government’s letters of 9 December 1979 and 16 March 1980 do
not, in the opinion of the Court, disclose any ground on which it should
conclude that it cannot or ought not to take cognizance of the present
case.

39. The Court, however, has also thought it right to examine, ex officio,
whether its competence to decide the present case, or the admissibility of
the present proceedings, might possibly have been affected by the setting
up of the Commission announced by the Secretary-General of the United

21
21 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Nations on 20 February 1980. As already indicated, the occupation of the
Embassy and detention of its diplomatic and consular staff as hostages was
referred to the United Nations Security Council by the United States on
9 November 1979 and by the Secretary-General on 25 November. Four
days later, while the matter was still before the Security Council, the
United States submitted the present Application to the Court together
with a request for the indication of provisional measures. On 4 December,
the Security Council adopted resolution 457 (1979) (the terms of which
have already been indicated in paragraph 28 above), whereby the Council
would “remain actively seized of the matter” and the Secretary-General
was requested to report to it urgently on developments regarding the
efforts he was to make pursuant to the resolution. In announcing the
setting up of the Commission on 20 February 1980, the Secretary-General
stated its terms of reference to be “to undertake a fact-finding mission to
Iran to hear Iran’s grievances and to allow for an early solution of the crisis
between Iran and the United States” ; and he further stated that it was to
complete its work as soon as possible and submit its report to him. Sub-
sequently, in a message cabled to the President of the Court on 15 March
1980, the Secretary-General confirmed the mandate of the Commission to
be as stated in his announcement of 20 February, adding that the Gov-
ernments of Iran and the United States had “agreed to the establishment of
the Commission on that basis”. In this message, the Secretary-General also
informed the Court of the decision of the Commission to suspend its
activities in Tehran and to return to New York on 11 March 1980 “to
confer with the Secretary-General with a view to pursuing its tasks which it
regards as indivisible”. The message stated that while, in the circum-
stances, the Commission was not in a position to submit its report, it was
prepared to return to Tehran, in accordance with its mandate and the
instructions of the Secretary-General, when the situation required. The
message further stated that the Secretary-General would continue his
efforts, as requested by the Security Council, to search for a peaceful
solution of the crisis, and would remain in contact with the parties and the
Commission regarding the resumption of its work.

40. Consequently, there can be no doubt at all that the Security Council
was “actively seized of the matter” and that the Secretary-General was
under an express mandate from the Council to use his good offices in the
matter when, on 15 December, the Court decided unanimously that it was
competent to entertain the United States’ request for an indication of
provisional measures, and proceeded to indicate such measures. As already
mentioned the Council met again on 31 December 1979 and adopted
resolution 461 (1979). In the preamble to this second resolution the Secu-
rity Council expressly took into account the Court’s Order of 15 December
1979 indicating provisional measures ; and it does not seem to have
occurred to any member of the Council that there was or could be anything
irregular in the simultaneous exercise of their respective functions by the
Court and the Security Council. Nor is there in this any cause for surprise.

22
22 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Whereas Article 12 of the Charter expressly forbids the General Assembly
to make any recommendation with regard to a dispute or situation while
the Security Council is exercising its functions in respect of that dispute or
situation, no such restriction is placed on the functioning of the Court by
any provision of either the Charter or the Statute of the Court. The reasons
are clear. It is for the Court, the principal judicial organ of the United
Nations, to resolve any legal questions that may be in issue between parties
to a dispute ; and the resolution of such legal questions by the Court may
be an important, and sometimes decisive, factor in promoting the peaceful
settlement of the dispute. This is indeed recognized by Article 36 of the
Charter, paragraph 3 of which specifically provides that :

“In making recommendations under this Article the Security Coun-
cil should also take into consideration that legal disputes should as a
general rule be referred by the parties to the International Court of
Justice in accordance with the provisions of the Statute of the
Court.”

41. In the present instance the proceedings before the Court continued
in accordance with the Statute and Rules of Court and, on 15 January
1980, the United States filed its Memorial. The time-limit fixed for delivery
of Iran’s Counter-Memorial then expired on 18 February 1980 without
Iran’s having filed a Counter-Memorial or having made a request for the
extension of the time-limit. Consequently, on the following day the case
became ready for hearing and, pursuant to Article 3i of the Rules, the
views of the Applicant State were requested regarding the date for the
opening of the oral proceedings. On 19 February 1980 the Court was
informed by the United States Agent that, owing to the delicate stage of
negotiations bearing upon the release of the hostages in the United States
Embassy, he would be grateful if the Court for the time being would defer
setting a date for the opening of the oral proceedings. On the very next day,
20 February, the Secretary-General announced the establishment of the
above-mentioned Commission, which commenced its work in Tehran on
23 February. Asked on 27 February to clarify the position of the United
States in regard to the future procedure, the Agent stated that the Com-
mission would not address itself to the claims submitted by the United
States to the Court. The United States, he said, continued to be anxious to
secure an early judgment on the merits, and he suggested 17 March as a
convenient date for the opening of the oral proceedings. At the same time,
however, he added that consideration of the well-being of the hostages
might lead the United States to suggest a later date. The Iranian Govern-
ment was then asked, in a telex message of 28 February, for any views it
might wish to express as to the date for the opening of the hearings,
mention being made of 17 March as one possible date. No reply had been
received from the Iranian Government when, on 10 March, the Commis-
sion, unable to complete its mission, decided to suspend its activities in
Tehran and to return to New York.

42. On 11 March, that is immediately upon the departure of the Com-

23
23 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

mission from Tehran, the United States notified the Court of its readiness
to proceed with the hearings, suggesting that they should begin on
17 March. A further telex was accordingly sent to the Iranian Government
on 12 March informing it of the United States’ request and stating that the
Court would meet on 17 March to determine the subsequent procedure.
The Iranian Government’s reply was contained in the letter of 16 March to
which the Court has already referred (paragraph 10 above). In that letter,
while making no mention of the proposed oral proceedings, the Iranian
Government reiterated the reasons advanced in its previous letter of
9 December 1979 for considering that the Court ought not to take cogni-
zance of the case. The letter contained no reference to the Commission, and
still less any suggestion that the continuance of the proceedings before the
Court might be affected by the existence of the Commission or the man-
date given to the Secretary-General by the Security Council. Having regard
to the circumstances which the Court has described, it can find no trace of
any understanding on the part of either the United States or Iran that the
establishment of the Commission might involve a postponement of all
proceedings before the Court until the conclusion of the work of the
Commission and of the Security Council’s consideration of the matter.

43. The Commission, as previously observed, was established to under-
take a “fact-finding mission to Iran to hear Iran’s grievances and to allow
for an early solution of the crisis between Iran and the United States”
(emphasis added). It was not set up by the Secretary-General as a tribunal
empowered to decide the matters of fact or of law in dispute between Iran
and the United States ; nor was its setting up accepted by them on any such
basis. On the contrary, he created the Commission rather as an organ or
instrument for mediation, conciliation or negotiation to provide a means
of easing the situation of crisis existing between the two countries ; and
this, clearly, was the basis on which Iran and the United States agreed to its
being set up. The establishment of the Commission by the Secretary-
General with the agreement of the two States cannot, therefore, be con-
sidered in itself as in any way incompatible with the continuance of parallel
proceedings before the Court. Negotiation, enquiry, mediation, concilia-
tion, arbitration and judicial settlement are enumerated together in Arti-
cle 33 of the Charter as means for the peaceful settlement of disputes. As
was pointed out in the Aegean Sea Continental Shelf case, the jurisprudence
of the Court provides various examples of cases in which negotiations and
recourse to judicial settlement by the Court have been pursued pari passu.
In that case, in which also the dispute had been referred to the Security
Council, the Court held expressly that “the fact that negotiations are being
actively pursued during the present proceedings is not, legally, any
obstacle to the exercise by the Court of its judicial function” (CJ.
Reports 1978, p. 12, para. 29).

44. It follows that neither the mandate given by the Security Council to
the Secretary-General in resolutions 457 and 461 of 1979, nor the setting
up of the Commission by the Secretary-General, can be considered as

24
24 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

constituting any obstacle to the exercise of the Court’s jurisdiction in the
present case. It further follows that the Court must now proceed, in
accordance with Article 53, paragraph 2, of the Statute, to determine
whether it has jurisdiction to decide the present case and whether the
United States’ claims are well founded in fact and in law.

*
* *

45. Article 53 of the Statute requires the Court, before deciding in
favour of an Applicant’s claim, to satisfy itself that it has jurisdiction, in
accordance with Articles 36 and 37, empowering it to do so. In the present
case the principal claims of the United States relate essentially to alleged
violations by Iran of its obligations to the United States under the Vienna
Conventions of 1961 on Diplomatic Relations and of 1963 on Consular
Relations. With regard to these claims the United States has invoked as the
basis for the Court’s jurisdiction Article I of the Optional Protocols con-
cerning, the Compulsory Settlement of Disputes which accompany these
Conventions. The United Nations publication Multilateral Treaties in
respect of which the Secretary-General Performs Depository Functions lists
both Iran and the United States as parties to the Vienna Conventions of
1961 and 1963, as also to their accompanying Protocols concerning the
Compulsory Settlement of Disputes, and in each case without any reser-
vation to the instrument in question. The Vienna Conventions, which
codify the law of diplomatic and consular relations, state principles and
rules essential for the maintenance of peaceful relations between States
and accepted throughout the world by nations of all creeds, cultures and
political complexions. Moreover, the Iranian Government has not main-
tained in its communications to the Court that the two Vienna Conven-
tions and Protocols are not in force as between Iran and the United States.
Accordingly, as indicated in the Court’s Order of 15 December 1979, the
Optional Protocols manifestly provide a possible basis for the Court’s
jurisdiction, with respect to the United States’ claims under the Vienna
Conventions of 1961 and 1963. It only remains, therefore, to consider
whether the present dispute in fact falls within the scope of their provi-
sions.

46. The terms of Article I, which are the same in the two Protocols,
provide :

“Disputes arising out of the interpretation or application of the
Convention shall lie within the compulsory jurisdiction of the Inter-
national Court of Justice and may accordingly be brought before the
Court by an application made by any party to the dispute being a
Party to the present Protocol.”

The United States’ claims here in question concern alleged violations by
Iran of its obligations under several articles of the Vienna Conventions of
1961 and 1963 with respect to the privileges and immunities of the per-

25
25 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

sonnel, the inviolability of the premises and archives, and the provision of
facilities for the performance of the functions of the United States Em-
bassy and Consulates in Iran. In so far as its claims relate to two private
individuals held hostage in the Embassy, the situation of these individuals
falls under the provisions of the Vienna Convention of 1961 guaranteeing
the inviolability of the premises of embassies, and of Article 5 of the 1963
Convention concerning the consular functions of assisting nationals and
protecting and safeguarding their interests. By their very nature all these
claims concern the interpretation or application of one or other of the two
Vienna Conventions.

47. The occupation of the United States Embassy by militants on
4 November 1979 and the detention of its personnel as hostages was an
event of a kind to provoke an immediate protest from any government, asit
did from the United States Government, which despatched a special
emissary to Iran to deliver a formal protest. Although the special emissary,
denied all contact with Iranian officials, never entered Iran, the Iranian
Government was left in no doubt as to the reaction of the United States to
the taking over of its Embassy and detention of its diplomatic and consular
staff as hostages. Indeed, the Court was informed that the United States
was meanwhile making its views known to the Iranian Government
through its Chargé d’affaires, who has been kept since 4 November 1979 in
the Iranian Foreign Ministry itself, where he happened to be with two
other members of his mission during the attack on the Embassy. In any
event, by a letter of 9 November 1979, the United States brought the
situation in regard to its Embassy before the Security Council. The Iranian
Government did not take any part in the debates on the matter in the
Council, and it was still refusing to enter into any discussions on the
subject when, on 29 November 1979, the United States filed the present
Application submitting its claims to the Court. It is clear that on that date
there existed a dispute arising out of the interpretation or application of the
Vienna Conventions and thus one falling within the scope of Article I of
the Protocols.

48. Articles Il and II] of the Protocols, it is true, provide that within a
period of two months after one party has notified its opinion to the other
that a dispute exists, the parties may agree either : (a) “to resort not to the
International Court of Justice but to an arbitral tribunal”, or (b) “to adopt
a conciliation procedure before resorting to the International Court of
Justice”. The terms of Articles II and III however, when read in conjunc-
tion with those of Article I and with the Preamble to the Protocols, make it
crystal clear that they are not to be understood as laying down a precon-
dition of the applicability of the precise and categorical provision con-
tained in Article I establishing the compulsory jurisdiction of the Court in
respect of disputes arising out of the interpretation or application of the

26
26 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Vienna Convention in question. Articles II and III provide only that, as a
substitute for recourse to the Court, the parties may agree upon resort
either to arbitration or to conciliation. It follows, first, that Articles I] and
III have no application unless recourse to arbitration or conciliation has
been proposed by one of the parties to the dispute and the other has
expressed its readiness to consider the proposal. Secondly, it follows that
only then may the provisions in those articles regarding a two months’
period come into play, and function as a time-limit upon the conclusion of
the agreement as to the organization of the alternative procedure.

49. In the present instance, neither of the parties to the dispute pro-
posed recourse to either of the two alternatives, before the filing of the
Application or at any time afterwards. On the contrary, the Iranian
authorities refused to enter into any discussion of the matter with the
United States, and this could only be understood by the United States as
ruling out, in limine, any question of arriving at an agreement to resort to
arbitration or conciliation under Article Hf or Article III of the Protocols,
instead of recourse to the Court. Accordingly, when the United States filed
its Application on 29 November 1979, it was unquestionably free to have
recourse to Article I of the Protocols, and to invoke it as a basis for
establishing the Court’s jurisdiction with respect to its claims under the
Vienna Conventions of 1961 and 1963.

* *

50. However, the United States also presents claims in respect of alleged
violations by Iran of Articles II, paragraph 4, XIII, XVIII and XIX of the
Treaty of Amity, Economic Relations, and Consular Rights of 1955
between the United States and Iran, which entered into force on 16 June
1957. With regard to these claims the United States has invoked para-
graph 2 of Article XXI of the Treaty as the basis for the Court’s jurisdic-
tion. The claims of the United States under this Treaty overlap in con-
siderable measure with its claims under the two Vienna Conventions and
more especially the Convention of 1963. In this respect, therefore, the
dispute between the United States and Iran regarding those claims is at the
same time a dispute arising out of the interpretation or application of the
Vienna Conventions which falls within Article I of their Protocols. It was
for this reason that in its Order of 15 December 1979 indicating provi-
sional measures the Court did not find it necessary to enter into the
question whether Article XXI, paragraph 2, of the 1955 Treaty might also
have provided a basis for the exercise of its jurisdiction in the present case.
But taking into account that Article I], paragraph 4, of the 1955 Treaty
provides that “nationals of either High Contracting Party shall receive the
most constant protection and security within the territories of the other
High Contracting Party .. .”, the Court considers that at the present stage
of the proceedings that Treaty has importance in regard to the claims of the
United States in respect of the two private individuals said to be held

27
27 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

hostage in Iran. Accordingly, the Court will now consider whether a basis
for the exercise of its jurisdiction with respect to the alleged violations
of the 1955 Treaty may be found in Article XXI, paragraph 2, of the
Treaty.

51. Paragraph 2 of that Article reads :

“Any dispute between the High Contracting Parties as to the inter-
pretation or application of the present Treaty, not satisfactorily
adjusted by diplomacy, shall be submitted to the International Court
of Justice, unless the High Contracting Parties agree to settlement by
some other pacific means.”

As previously pointed out, when the United States filed its Application on
29 November 1979, its attempts to negotiate with Iran in regard to the
overrunning of its Embassy and detention of its nationals as hostages had
reached a deadlock, owing to the refusal of the Iranian Government to
enter into any discussion of the matter. In consequence, there existed at
that date not only a dispute but, beyond any doubt, a “dispute... not
satisfactorily adjusted by diplomacy” within the meaning of Article XXI,
paragraph 2, of the 1955 Treaty ; and this dispute comprised, inter alia, the
matters that are the subject of the United States’ claims under that
Treaty.

52. The provision made in the 1955 Treaty for disputes as to its inter-
pretation or application to be referred to the Court is similar to the system
adopted in the Optional Protocols to the Vienna Conventions which the
Court has already explained. Article XXI, paragraph 2, of the Treaty
establishes the jurisdiction of the Court as compulsory for such disputes,
unless the parties agree to settlement by some other means. In the present
instance, as in the case of the Optional Protocols, the immediate and total
refusal of the Iranian authorities to enter into any negotiations with the
United States excluded in limine any question of an agreement to have
recourse to “some other pacific means” for the settlement of the dispute.
Consequently, under the terms of Article XXI, paragraph 2, the United
States was free on 29 November 1979 to invoke its provisions for the
purpose of referring its claims against Iran under the 1955 Treaty to the
Court. While that Article does not provide in express terms that either
party may bring a case to the Court by unilateral application, it is evident,
as the United States contended in its Memorial, that this is what the parties
intended. Provisions drawn in similar terms are very common in bilateral
treaties of amity or of establishment, and the intention of the parties in
accepting such clauses is clearly to provide for such a right of unilateral
recourse to the Court, in the absence of agreement to employ some other
pacific means of settlement.

53. The point has also been raised whether, having regard to certain
counter-measures taken by the United States vis-a-vis Iran, it is open to the
United States to rely on the Treaty of Amity, Economic Relations, and

28
28 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Consular Rights in the present proceedings. However, all the measures in
question were taken by the United States after the seizure of its Embassy
by an armed group and subsequent detention of its diplomatic and con-
sular staff as hostages. They were measures taken in response to what the
United States believed to be grave and manifest violations of international
law by Iran, including violations of the 1955 Treaty itself. In any event, any
alleged violation of the Treaty by either party could not have the effect of
precluding that party from invoking the provisions of the Treaty concern-
ing pacific settlement of disputes.

54. No suggestion has been made by Iran that the 1955 Treaty was not
in force on 4 November 1979 when the United States Embassy was overrun
and its nationals taken hostage, or on 29 November when the United
States submitted the dispute to the Court. The very purpose of a treaty of
amity, and indeed of a treaty of establishment, is to promote friendly
relations between the two countries concerned, and between their two
peoples, more especially by mutual undertakings to ensure the protection
and security of their nationals in each other’s territory. It is precisely when
difficulties arise that the treaty assumes its greatest importance, and the
whole object of Article XXI, paragraph 2, of the 1955 Treaty was to
establish the means for arriving at a friendly settlement of such difficulties
by the Court or by other peaceful means. It would, therefore, be incom-
patible with the whole purpose of the 1955 Treaty if recourse to the Court
under Article XXI, paragraph 2, were now to be found not to be open to
the parties precisely at the moment when such recourse was most needed.
Furthermore, although the machinery for the effective operation of the
1955 Treaty has, no doubt, now been impaired by reason of diplomatic
relations between the two countries having been broken off by the United
States, its provisions remain part of the corpus of law applicable between
the United States and Iran.

55. The United States has further invoked Article 13 of the Convention
of 1973 on the Prevention and Punishment of Crimes against Internation-
ally Protected Persons, including Diplomatic Agents, as a basis for the
exercise of the Court’s jurisdiction with respect to its claims under that
Convention. The Court does not, however, find it necessary in the present
Judgment to enter into the question whether, in the particular circum-
stances of the case, Article 13 of that Convention provides a basis for the
exercise of the Court’s jurisdiction with respect to those claims.

56. The principal facts material for the Court’s decision on the merits of
the present case have been set out earlier in this Judgment. Those facts have

29
29 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

to be looked at by the Court from two points of view. First, it must
determine how far, legally, the acts in question may be regarded as im-
putable to the Iranian State. Secondly, it must consider their compatibility
or incompatibility with the obligations of Iran under treaties in force or
under any other rules of international law that may be applicable. The
events which are the subject of the United States’ claims fall into two
phases which it will be convenient to examine separately.

57. The first of these phases covers the armed attack on the United
States Embassy by militants on 4 November 1979, the overrunning of its
premises, the seizure of its inmates as hostages, the appropriation of its
property and archives and the conduct of the Iranian authorities in the face
of those occurrences. The attack and the subsequent overrunning, bit by
bit, of the whole Embassy premises, was an operation which continued
over a period of some three hours without any body of police, any military
unit or any Iranian official intervening to try to stop or impede it from
being carried through to its completion. The result of the attack was
considerable damage to the Embassy premises and property, the forcible
opening and seizure of its archives, the confiscation of the archives and
other documents found in the Embassy and, most grave of all, the seizure
by force of its diplomatic and consular personnel as hostages, together with
two United States nationals.

58. No suggestion has been made that the militants, when they executed
their attack on the Embassy, had any form of official status as recognized
“agents” or organs of the Iranian State. Their conduct in mounting the
attack, overrunning the Embassy and seizing its inmates as hostages can-
not, therefore, be regarded as imputable to that State on that basis. Their
conduct might be considered as itself directly imputable to the Iranian
State only if it were established that, in fact, on the occasion in question the
militants acted on behalf on the State, having been charged by some
competent organ of the Iranian State to carry out a specific operation. The
information before the Court does not, however, suffice to establish with
the requisite certainty the existence at that time of such a link between the
militants and any competent organ of the State.

59. Previously, it is true, the religious leader of the country, the Aya-
tollah Khomeini, had made several public declarations inveighing against
the United States as responsible for all his country’s problems. In so doing,
it would appear, the Ayatollah Khomeini was giving utterance to the
general resentment felt by supporters of the revolution at the admission of
the former Shah to the United States. The information before the Court
also indicates that a spokesman for the militants, in explaining their action
afterwards, did expressly refer to a message issued by the Ayatollah
Khomeini, on 1 November 1979. In that message the Ayatollah Khomeini
had declared that it was “up to the dear pupils, students and theological
students to expand with all their might their attacks against the United
States and Israel, so they may force the United States to return the deposed
and criminal shah, and to condemn this great plot” (that is, a plot to stir up

30
30 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

dissension between the main streams of Islamic thought). In the view of the
Court, however, it would be going too far to interpret such general decla-
rations of the Ayatollah Khomeini to the people or students of Iran as
amounting to an authorization from the State to undertake the specific
operation of invading and seizing the United States Embassy. To do so
would, indeed, conflict with the assertions of the militants themselves who
are reported to have claimed credit for having devised and carried out the
plan to occupy the Embassy. Again, congratulations after the event, such
as those reportedly telephoned to the militants by the Ayatollah Khomeini
on the actual evening of the attack, and other subsequent statements of
official approval, though highly significant in another context shortly to be
considered, do not alter the initially independent and unofficial character
of the militants’ attack on the Embassy.

60. The first phase, here under examination, of the events complained
of also includes the attacks on the United States Consulates at Tabriz and
Shiraz. Like the attack on the Embassy, they appear to have been executed
by militants not having an official character, and successful because of lack
of sufficient protection.

61. The conclusion just reached by the Court, that the initiation of the
attack on the United States Embassy on 4 November 1979, and of the
attacks on the Consulates at Tabriz and Shiraz the following day, cannot
be considered as in itself imputable to the Iranian State does not mean that
Iran is, in consequence, free of any responsibility in regard to those
attacks ; for its own conduct was in conflict with its international obliga-
tions. By a number of provisions of the Vienna Conventions of 1961 and
1963, Iran was placed under the most categorical obligations, as a receiving
State, to take appropriate steps to ensure the protection of the United
States Embassy and Consulates, their staffs, their archives, their means of
communication and the freedom of movement of the members of their
staffs.

62. Thus, after solemnly proclaiming the inviolability of the premises of
a diplomatic mission, Article 22 of the 1961 Convention continues in
paragraph 2:

“The receiving State is under a special duty to take all appropriate steps
to protect the premises of the mission against any intrusion or damage
and to prevent any disturbance of the peace of the mission or impair-
ment of its dignity.” (Emphasis added.)

So, too, after proclaiming that the person of a diplomatic agent shall be
inviolable, and that he shall not be liable to any form of arrest or detention,
Article 29 provides :

“The receiving State shall treat him with due respect and shall take
all appropriate steps to prevent any attack on his person, freedom or
dignity.” (Emphasis added.)

The obligation of a receiving State to protect the inviolability of the

31
31 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

archives and documents of a diplomatic mission is laid down in Article 24,
which specifically provides that they are to be “inviolable at any time and
wherever they may be”. Under Article 25 it is required to “accord full
facilities for the performance of the functions of the mission”, under
Article 26 to “ensure to all members of the mission freedom of movement
and travel in its territory”, and under Article 27 to “permit and protect free
communication on the part of the mission for all official purposes”.
Analogous provisions are to be found in the 1963 Convention regarding
the privileges and immunities of consular missions and their staffs (Art. 31,
para. 3, Arts. 40, 33, 28, 34 and 35). In the view of the Court, the obligations
of the Iranian Government here in question are not merely contractual
obligations established by the Vienna Conventions of 1961 and 1963, but
also obligations under general international law.

63. The facts set out in paragraphs 14 to 27 above establish to the
satisfaction of the Court that on 4 November 1979 the Iranian Govern-
ment failed altogether to take any “appropriate steps” to protect the
premises, staff and archives of the United States’ mission against attack by
the militants, and to take any steps either to prevent this attack or to stop it
before it reached its completion. They also show that on 5 November 1979
the Iranian Government similarly failed to take appropriate steps for the
protection of the United States Consulates at Tabriz and Shiraz. In addi-
tion they show, in the opinion of the Court, that the failure of the Iranian
Government to take such steps was due to more than mere negligence or
lack of appropriate means.

64, The total inaction of the Iranian authorities on that date in face of
urgent and repeated requests for help contrasts very sharply with its
conduct on several other occasions of a similar kind. Some eight months
earlier, on 14 February 1979, the United States Embassy in Tehran had
itself been subjected to the armed attack mentioned above (paragraph 14),
in the course of which the attackers had taken the Ambassador and his staff
prisoner. On that occasion, however, a detachment of Revolutionary
Guards, sent by the Government, had arrived promptly, together with a
Deputy Prime Minister, and had quickly succeeded in freeing the Ambas-
sador and his staff and restoring the Embassy to him. On 1 March 1979,
moreover, the Prime Minister of Iran had sent a letter expressing deep
regret at the incident, giving an assurance that appropriate arrangements
had been made to prevent any repetition of such incidents, and indicating
the willingness of his Government to indemnify the United States for the
damage. On 1 November 1979, only three days before the events which
gave rise to the present case, the Iranian police intervened quickly and
effectively to protect the United States Embassy when a large crowd of
demonstrators spent several hours marching up and down outside it.
Furthermore, on other occasions in November 1979 and January 1980,
invasions or attempted invasions of other foreign embassies in Tehran
were frustrated or speedily terminated.

65. A similar pattern of facts appears in relation to consulates. In

32
32 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

February 1979, at about the same time as the first attack on the United
States Embassy, attacks were made by demonstrators on its Consulates in
Tabriz and Shiraz ; but the Iranian authorities then took the necessary
steps to clear them of the demonstrators. On the other hand, the Iranian
authorities took no action to prevent the attack of 5 November 1979, or to
restore the Consulates to the possession of the United States. In contrast,
when on the next day militants invaded the Iragi Consulate in Kerman-
shah, prompt steps were taken by the Iranian authorities to secure their
withdrawal from the Consulate. Thus in this case, the Iranian authorities
and police took the necessary steps to prevent and check the attempted
invasion or return the premises to their rightful owners.

66. As to the actual conduct of the Iranian authorities when faced with
the events of 4 November 1979, the information before the Court estab-
lishes that, despite assurances previously given by them to the United
States Government and despite repeated and urgent calls for help, they
took no apparent steps either to prevent the militants from invading the
Embassy or to persuade or to compel them to withdraw. Furthermore,
after the militants had forced an entry into the premises of the Embassy,
the Iranian authorities made no effort to compel or even to persuade them
to withdraw from the Embassy and to free the diplomatic and consular
staff whom they had made prisoner.

67. This inaction of the Iranian Government by itself constituted clear
and serious violation of Iran’s obligations to the United States under the
provisions of Article 22, paragraph 2, and Articles 24, 25, 26, 27 and 29 of
the 1961 Vienna Convention on Diplomatic Relations, and Articles 5 and
36 of the 1963 Vienna Convention on Consular Relations. Similarly, with
respect to the attacks on the Consulates at Tabriz and Shiraz, the inaction
of the Iranian authorities entailed clear and serious breaches of its obli-
gations under the provisions of several further articles of the 1963 Con-
vention on Consular Relations. So far as concerns the two private United
States nationals seized as hostages by the invading militants, that inaction
entailed, albeit incidentally, a breach of its obligations under Article IJ,
paragraph 4, of the 1955 Treaty of Amity, Economic Relations, and Con-
sular Rights which, in addition to the obligations of Iran existing under
general international law, requires the parties to ensure “the most constant
protection and security” to each other’s nationals in their respective ter-
ritories.

68. The Court is therefore led inevitably to conclude, in regard to the
first phase of the events which has so far been considered, that on 4 No-
vember 1979 the Iranian authorities :

(a) were fully aware of their obligations under the conventions in force to
take appropriate steps to protect the premises of the United States
Embassy and its diplomatic and consular staff from any attack
and from any infringement of their inviolability, and to ensure the

33
33 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

security of such other persons as might be present on the said
premises ;

(b) were fully aware, as a result of the appeals for help made by the United
States Embassy, of the urgent need for action on their part ;

(c) had the means at their disposal to perform their obligations ;
(d) completely failed to comply with these obligations.

Similarly, the Court is led to conclude that the Iranian authorities were
equally aware of their obligations to protect the United States Consulates
at Tabriz and Shiraz, and of the need for action on their part, and similarly
failed to use the means which were at their disposal to comply with their
obligations.

* *

69. The second phase of the events which are the subject of the United
States’ claims comprises the whole series of facts which occurred following
the completion of the occupation of the United States Embassy by the
militants, and the seizure of the Consulates at Tabriz and Shiraz. The
occupation having taken place and the diplomatic and consular personnel
of the United States’ mission having been taken hostage, the action
required of the Iranian Government by the Vienna Conventions and by
general international law was manifest. Its plain duty was at once to make
every effort, and to take every appropriate step, to bring these flagrant
infringements of the inviolability of the premises, archives and diplomatic
and consular staff of the United States Embassy to a speedy end, to restore
the Consulates at Tabriz and Shiraz to United States control, and in
general to re-establish the status quo and to offer reparation for the
damage.

70. No such step was, however, taken by the Iranian authorities. At a
press conference on 5 November the Foreign Minister, Mr. Yazdi, con-
ceded that “according to international regulations the Iranian Govern-
ment is dutybound to safeguard the life and property of foreign nationals”.
But he made no mention of Iran’s obligation to safeguard the inviolability
of foreign embassies and diplomats ; and he ended by announcing that the
action of the students “enjoys the endorsement and support of the gov-
ernment, because America herself is responsible for this incident”. As to
the Prime Minister, Mr. Bazargan, he does not appear to have made any
statement on the matter before resigning his office on 5 November.

71. In any event expressions of approval of the take-over of the Em-
bassy, and indeed also of the Consulates at Tabriz and Shiraz, by militants
came immediately from numerous Iranian authorities, including religious,
judicial, executive, police and broadcasting authorities. Above all, the
Ayatollah Khomeini himself made crystal clear the endorsement by the
State both of the take-over of the Embassy and Consulates and of the

34
34 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

detention of the Embassy staff as hostages. At a reception in Qom on
5 November, the Ayatollah Khomeini left his audience in no doubt as to
his approval of the action of the militants in occupying the Embassy. to
which he said they had resorted “because they saw that the shah was
allowed in America”. Saying that he had been informed that the “centre
occupied by our young men... has been a lair of espionage and plotting”,
he asked how the young people could be expected “simply to remain idle
and witness all these things”. Furthermore he expressly stigmatized as
“rotten roots” those in Iran who were “hoping we would mediate and tell
the young people to leave this place”. The Ayatollah’s refusal to order “the
young people” to put an end to their occupation of the Embassy, or the
militants in Tabriz and Shiraz to evacuate the United States Consulates
there, must have appeared the more significant when, on 6 November, he
instructed “the young people” who had occupied the Iraqi Consulate in
Kermanshah that they should leave it as soon as possible. The true sig-
nificance of this was only reinforced when, next day, he expressly forbade
members of the Revolutionary Council and all responsible officials to meet
the special representatives sent by President Carter to try and obtain the
release of the hostages and evacuation of the Embassy.

72. At any rate, thus fortified in their action, the militants at the
Embassy at once went one step farther. On 6 November they proclaimed
that the Embassy, which they too referred to as “the U.S. centre of plots
and espionage’, would remain under their occupation, and that they were
watching “most closely” the members of the diplomatic staff taken hostage
whom they called “U.S. mercenaries and spies”.

73. The seal of official government approval was finally set on this
situation by a decree issued on 17 November 1979 by the Ayatollah Kho-
meini. His decree began with the assertion that the American Embassy was
“a centre of espionage and conspiracy” and that “those people who
hatched plots against our Islamic movement in that place do not enjoy
international diplomatic respect”. He went on expressly to declare that the
premises of the Embassy and the hostages would remain as they were until
the United States had handed over the former Shah for trial and returned
his property to Iran. This statement of policy the Ayatollah qualified only
to the extent of requesting the militants holding the hostages to “hand over
the blacks and the women, if it is proven that they did not spy, to the
Ministry of Foreign Affairs so that they may be immediately expelled from
Iran”. As to the rest of the hostages, he made the Iranian Government’s
intentions all too clear :

“The noble Iranian nation will not give permission for the release of
the rest of them. Therefore, the rest of them will be under arrest until
the American Government acts according to the wish of the
nation.”

35
35 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

74. The policy thus announced by the Ayatollah Khomeini, of main-
taining the occupation of the Embassy and the detention of its inmates as
hostages for the purpose of exerting pressure on the United States Gov-
ernment was complied with by other Iranian authorities and endorsed by
them repeatedly in statements made in various contexts. The result of that
policy was fundamentally to transform the legal nature of the situation
created by the occupation of the Embassy and the detention of its diplo-
matic and consular staff as hostages. The approval given to these facts by
the Ayatollah Khomeini and other organs of the Iranian State, and the
decision to perpetuate them, translated continuing occupation of the
Embassy and detention of the hostages into acts of that State. The mili-
tants, authors of the invasion and jailers of the hostages, had now become
agents of the Iranian State for whose acts the State itself was internation-
ally responsible. On 6 May 1980, the Minister for Foreign Affairs,
Mr. Ghotbzadeh, is reported to have said in a television interview that the
occupation of the United States Embassy had been “done by our nation”.
Moreover, in the prevailing circumstances the situation of the hostages was
aggravated by the fact that their detention by the militants did not even
offer the normal guarantees which might have been afforded by police
and security forces subject to the discipline and the control of official
superiors.

75. During the six months which have elapsed since the situation just
described was created by the decree of the Ayatollah Khomeini, it has
undergone no material change. The Court’s Order of 15 December 1979
indicating provisional measures, which called for the immediate restora-
tion of the Embassy to the United States and the release of the hostages,
was publicly rejected by the Minister for Foreign Affairs on the following
day and has been ignored by all Iranian authorities. On two occasions,
namely on 23 February and on 7 April 1980, the Ayatollah Khomeini laid
it down that the hostages should remain at the United States Embassy
under the contro] of the militants until the new Iranian parliament should
have assembled and taken a decision as to their fate. His adherence io that
policy also made it impossible to obtain his consent to the transfer of the
hostages from the control of the militants to that of the Government or of
the Council of the Revolution. In any event, while highly desirable from
the humanitarian and safety points of view, such a transfer would not have
resulted in any material change in the legal situation, for its sponsors
themselves emphasized that it must not be understood as signifying the
release of the hostages.

76. The Iranian authorities’ decision to continue the subjection of the
premises of the United States Embassy to occupation by militants and of
the Embassy staff to detention as hostages, clearly gave rise to repeated
and multiple breaches of the applicable provisions of the Vienna Conven-

36
36 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

tions even more serious than those which arose from their failure to take
any steps to prevent the attacks on the inviolability of these premises and
staff.

77. inthe first place, these facts constituted breaches additional to those
already committed of paragraph 2 of Article 22 of the 1961 Vienna Con-
vention on Diplomatic Relations which requires Iran to protect the pre-
mises of the mission against any intrusion or damage and to prevent any
disturbance of its peace or impairment of its dignity. Paragraphs 1 and 3 of
that Article have also been infringed, and continue to be infringed, since
they forbid agents of a receiving State to enter the premises of a mission
without consent or to undertake any search, requisition, attachment or like
measure On the premises. Secondly, they constitute continuing breaches of
Article 29 of the same Convention which forbids any arrest or detention of
a diplomatic agent and any attack on his person, freedom or dignity.
Thirdly, the Iranian authorities are without doubt in continuing breach of
the provisions of Articles 25, 26 and 27 of the 1961 Vienna Convention and
of pertinent provisions of the 1963 Vienna Convention concerning facili-
ties for the performance of functions, freedom of movement and commu-
nications for diplomatic and consular staff, as well as of Article 24 of the
former Convention and Article 33 of the latter, which provide for the
absolute inviolability of the archives and documents of diplomatic mis-
sions and consulates. This particular violation has been made manifest to
the world by repeated statements by the militants occupying the Embassy,
who claim to be in possession of documents from the archives, and by
various government authorities, purporting to specify the contents thereof.
Finally, the continued detention as hostages of the two private individuals
of United States nationality entails a renewed breach of the obligations of
Iran under Article II, paragraph 4, of the 1955 Treaty of Amity, Economic
Relations, and Consular Rights.

78. Inevitably, in considering the compatibility or otherwise of the
conduct of the Iranian authorities with the requirements of the Vienna
Conventions, the Court has focussed its attention primarily on the occu-
pation of the Embassy and the treatment of the United States diplomatic
and consular personnel within the Embassy. It is however evident that the
question of the compatibility of their conduct with the Vienna Conven-
tions also arises in connection with the treatment of the United States
Chargé d’affaires and two members of his staff in the Ministry of Foreign
Affairs on 4 November 1979 and since that date. The facts of this case
establish to the satisfaction of the Court that on 4 November 1979 and
thereafter the Iranian authorities have withheld from the Chargé d’affaires
and the two members of his staff the necessary protection and facilities to
permit them to leave the Ministry in safety. Accordingly it appears to the
Court that with respect to these three members of the United States’
mission the Iranian authorities have committed a continuing breach of
their obligations under Articles 26 and 29 of the 1961 Vienna Convention
on Diplomatic Relations. It further appears to the Court that the con-

37
37 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

tinuation of that situation over a long period has, in the circumstances,
amounted to detention in the Ministry.

79. The Court moreover cannot conclude its observations on the series
of acts which it has found to be imputable to the Iranian State and to be
patently inconsistent with its international obligations under the Vienna
Conventions of 1961 and 1963 without mention also of another fact. This is
that judicial authorities of the Islamic Republic of Iran and the Minister
for Foreign Affairs have frequently voiced or associated themselves with, a
threat first announced by the militants, of having some of the hostages
submitted to trial before a court or some other body. These threats may at
present merely be acts in contemplation. But the Court considers it
necessary here and now to stress that, if the intention to submit the
hostages to any form of criminal trial or investigation were to be put into
effect, that would constitute a grave breach by Iran of its obligations under
Article 31, paragraph 1, of the 1961 Vienna Convention. This paragraph
states in the most express terms : “A diplomatic agent shall enjoy immun-
ity from the criminal jurisdiction of the receiving State.” Again, if there
were an attempt to compel the hostages to bear witness, a suggestion
renewed at the time of the visit to Iran of the Secretary-General’s Com-
mission, Iran would without question be violating paragraph 2 of that
same Article of the 1961 Vienna Convention which provides that : “A
diplomatic agent is not obliged to give evidence as a witness.”

* *

80. The facts of the present case, viewed in the light of the applicable
rules of law, thus speak loudly and clearly of successive and still continuing
breaches by Iran of its obligations to the United States under the Vienna
Conventions of 1961 and 1963, as well as under the Treaty of 1955. Before
drawing from this finding the conclusions which flow from it, in terms of
the international responsibility of the Iranian State vis-a-vis the United
States of America, the Court considers that it should examine one further
point. The Court cannot overlook the fact that on the Iranian side, in often
imprecise terms, the idea has been put forward that the conduct of the
Iranian Government, at the time of the events of 4 November 1979 and
subsequently, might be justified by the existence of special circum-
stances.

81. In his letters of 9 December 1979 and 16 March 1980, as previously
recalled, Iran’s Minister for Foreign Affairs referred to the present case as
only “a marginal and secondary aspect of an overall problem’. This
problem, he maintained, “involves, inter alia, more than 25 years of con-
tinual interference by the United States in the internal affairs of Iran, the
shameless exploitation of our country, and numerous crimes perpetrated
against the Iranian people, contrary to and in conflict with all international
and humanitarian norms”. In the first of the two letters he indeed singled
out amongst the “crimes” which he attributed to the United States an
alleged complicity on the part of the Central Intelligence Agency in the
coup d’état of 1953 and in the restoration of the Shah to the throne of Iran.

38
38 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Invoking these alleged crimes of the United States, the Iranian Foreign
Minister took the position that the United States’ Application could not be
examined by the Court divorced from its proper context, which he insisted
was “the whole political dossier of the relations between Iran and the
United States over the last 25 years”.

82. The Court must however observe, first of all, that the matters alleged
in the Iranian Foreign Minister’s letters of 9 December 1979 and 16 March
1980 are of a kind which, if invoked in legal proceedings, must clearly be
established to the satisfaction of the tribunal with all the requisite proof.
The Court, in its Order of 15 December 1979, pointed out that if the
Iranian Government considered the alleged activities of the United States
in Iran legally to have a close connection with the subject-matter of the
Application it was open to Iran to present its own case regarding those
activities to the Court by way of defence to the United States’ claims. The
Iranian Government, however, did not appear before the Court. Moreover,
even in his letter of 16 March 1980, transmitted to the Court some three
months after the issue of that Order, the Iranian Foreign Minister did not
furnish the Court with any further information regarding the alleged
criminal activities of the United States in Iran, or explain on what legal
basis he considered these allegations to constitute a relevant answer to the
United States’ claims. The large body of information submitted by the
United States itself to the Court includes, it is true, some statements
emanating from Iranian authorities or from the militants in which refer-
ence is made to alleged espionage and interference in Iran by the United
States centred upon its Embassy in Tehran. These statements are, however,
of the same general character as the assertions of alleged criminal activities
of the United States contained in the Foreign Minister’s letters, and are
unsupported by evidence furnished by Iran before the Court. Hence they
do not provide a basis on which the Court could form a judicial opinion on
the truth or otherwise of the matters there alleged.

83. In any case, even if the alleged criminal activities of the United
States in Iran could be considered as having been established, the question
would remain whether they could be regarded by the Court as constituting
a justification of Iran’s conduct and thus a defence to the United States’
claims in the present case. The Court, however, is unable to accept that
they can be so regarded. This is because diplomatic law itself provides the
necessary means of defence against, and sanction for, illicit activities by
members of diplomatic or consular missions.

84. The Vienna Conventions of 1961 and 1963 contain express provi-
sions to meet the case when members of an embassy staff, under the cover
of diplomatic privileges and immunities, engage in such abuses of their
functions as espionage or interference in the internal affairs of the receiv-
ing State. It is precisely with the possibility of such abuses in contempla-
tion that Article 41, paragraph 1, of the Vienna Convention on Diplomatic

39
39 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Relations, and Article 55, paragraph 1, of the Vienna Convention on
Consular Relations, provide

“Without prejudice to their privileges and immunities, it is the duty
of all persons enjoying such privileges and immunities to respect the
laws and regulations of the receiving State. They also have a duty not
to interfere in the internal affairs of that State.”

Paragraph 3 of Article 41 of the 1961 Convention further states : “The
premises of the mission must not be used in any manner incompatible with
the functions of the missions . . . ”: an analogous provision, with respect to
consular premises is to be found in Article 55, paragraph 2, of the 1963
Convention.

85. Thus, it is for the very purpose of providing a remedy for such
possible abuses of diplomatic functions that Article 9 of the 1961 Con-
vention on Diplomatic Relations stipulates :

“1. The receiving State may at any time and without having to
explain its decision, notify the sending State that the head of the
mission or any member of the diplomatic staff of the mission is
persona non grata or that any other member of the staff of the mission
is not acceptable. In any such case, the sending State shall, as appro-
priate, either recall the person concerned or terminate his functions
with the mission. A person may be declared non grata or not accept-
able before arriving in the territory of the receiving State.

2. If the sending State refuses or fails within a reasonable period to
carry out its obligations under paragraph 1 of this Article, the receiv-
ing State may refuse to recognize the person concerned as a member of
the mission.”

The 1963 Convention contains, in Article 23, paragraphs | and 4, analo-
gous provisions in respect of consular officers and consular staff. Para-
graph 1 of Article 9 of the 1961 Convention, and paragraph 4 of Article 23
of the 1963 Convention, take account of the difficulty that may be ex-
perienced in practice of proving such abuses in every case or, indeed, of
determining exactly when exercise of the diplomatic function, expressly
recognized in Article 3 (1) (d) of the 1961 Convention, of “ascertaining by
all lawful means conditions and developments in the receiving State” may
be considered as involving such acts as “espionage” or “interference in
internal affairs”. The way in which Article 9, paragraph 1, takes account of
any such difficulty is by providing expressly in its opening sentence that
the receiving State may “at any time and without having to explain its
decision” notify the sending State that any particular member of its dip-
lomatic mission is “persona non grata” or “not acceptable” (and similarly
Article 23, paragraph 4, of the 1963 Convention provides that “the receiv-
ing State is not obliged to give to the sending State reasons for its de-

40
40 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

cision”). Beyond that remedy for dealing with abuses of the diplomatic
function by individual members of a mission, a receiving State has in its
hands a more radical remedy if abuses of their functions by members of a
mission reach serious proportions. This is the power which every receiving
State has, at its own discretion, to break off diplomatic relations with a
sending State and to call for the immediate closure of the offending
mission.

86. The rules of diplomatic law, in short, constitute a self-contained
régime which, on the one hand, lays down the receiving State’s obligations
regarding the facilities, privileges and immunities to be accorded to dip-
lomatic missions and, on the other, foresees their possible abuse by mem-
bers of the mission and specifies the means at the disposal of the receiving
State to counter any such abuse. These means are, by their nature, entirely
efficacious, for unless the sending State recalls the member of the mission
objected to forthwith, the prospect of the almost immediate loss of his
privileges and immunities, because of the withdrawal by the receiving State
of his recognition as a member of the mission, will in practice compel that
person, in his own interest, to depart at once. But the principle of the
inviolability of the persons of diplomatic agents and the premises of
diplomatic missions is one of the very foundations of this long-established
régime, to the evolution of which the traditions of Islam made a substantial
contribution. The fundamental character of the principle of inviolability
is, Moreover, strongly underlined by the provisions of Articles 44 and 45 of
the Convention of 1961 (cf. also Articles 26 and 27 of the Convention of
1963). Even in the case of armed conflict or in the case of a breach in
diplomatic relations those provisions require that both the inviolability of
the members of a diplomatic mission and of the premises, property and
archives of the mission must be respected by the receiving State. Naturally,
the observance of this principle does not mean — and this the Applicant
Government expressly acknowledges — that a diplomatic agent caught in
the act of committing an assault or other offence may not, on occasion, be
briefly arrested by the police of the receiving State in order to prevent the
commission of the particular crime. But such eventualities bear no relation
at all to what occurred in the present case.

87. In the present case, the Iranian Government did not break off
diplomatic relations with the United States ; and in response to a question
put to him by a Member of the Court, the United States Agent informed
the Court that at no time before the events of 4 November 1979 had the
Iranian Government declared, or indicated any intention to declare, any
member of the United States diplomatic or consular staff in Tehran per-
sona non grata. The Iranian Government did not, therefore, employ the
remedies placed at its disposal by diplomatic law specifically for dealing
with activities of the kind of which it now complains. Instead, it allowed a
group of militants to attack and occupy the United States Embassy by
force, and to seize the diplomatic and consular staff as hostages ; instead, it
has endorsed that action of those militants and has deliberately main-
tained their occupation of the Embassy and detention of its staff as a

41
41 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

means of coercing the sending State. It has, at the same time, refused
altogether to discuss this situation with representatives of the United
States. The Court, therefore, can only conclude that Iran did not have
recourse to the normal and efficacious means at its disposal, but resorted to
coercive action against the United States Embassy and its staff.

88. In an address given on 5 November 1979, the Ayatollah Khomeini
traced the origin of the operation carried out by the Islamic militants on the
previous day to the news of the arrival of the former Shah of Iran in the
United States. That fact may no doubt have been the ultimate catalyst of
the resentment felt in certain circles in Iran and among the Iranian popu-
lation against the former Shah for his alleged misdeeds, and also against
the United States Government which was being publicly accused of having
restored him to the throne, of having supported him for many years and of
planning to go on doing so. But whatever be the truth in regard to those
matters, they could hardly be considered as having provided a justification
for the attack on the United States Embassy and its diplomatic mission.
Whatever extenuation of the responsibility to be attached to the conduct of
the Iranian authorities may be found in the offence felt by them because of
the admission of the Shah to the United States, that feeling of offence could
not affect the imperative character of the legal obligations incumbent upon
the Iranian Government which is not altered by a state of diplomatic
tension between the two countries. Still less could a mere refusal or failure
on the part of the United States to extradite the Shah to Iran be considered
to modify the obligations of the Jranian authorities, quite apart from any
legal difficulties, in internal or international law, there might be in acced-
ing to such a request for extradition.

89. Accordingly, the Court finds that no circumstances exist in the
present case which are capable of negativing the fundamentally unlawful
character of the conduct pursued by the Iranian State on 4 November 1979
and thereafter. This finding does not however exclude the possibility that
some of the circumstances alleged, if duly established, may later be found
to have some relevance in determining the consequences of the responsi-
bility incurred by the Iranian State with respect to that conduct, although
they could not be considered to alter its unlawful character.

90. On the basis of the foregoing detailed examination of the merits of
the case, the Court finds that Iran, by committing successive and continu-
ing breaches of the obligations laid upon it by the Vienna Conventions
of 1961 and 1963 on Diplomatic and Consular Relations, the Treaty of
Amity, Economic Relations, and Consular Rights of 1955, and the ap-
plicable rules of general international law, has incurred responsibility
towards the United States. As to the consequences of this finding, it clearly

42
42 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

entails an obligation on the part of the Iranian State to make reparation for
the injury thereby caused to the United States. Since however Iran’s
breaches of its obligations are still continuing, the form and amount of
such reparation cannot be determined at the present date.

91. At the same time the Court finds itself obliged to stress the cumu-
lative effect of Iran’s breaches of its obligations when taken together. A
marked escalation of these breaches can be seen to have occurred in the
transition from the failure on the part of the Iranian authorities to oppose
the armed attack by the militants on 4 November 1979 and their seizure of
the Embassy premises and staff, to the almost immediate endorsement by
those authorities of the situation thus created, and then to their maintain-
ing deliberately for many months the occupation of the Embassy and
detention of its staff by a group of armed militants acting on behalf of the
State for the purpose of forcing the United States to bow to certain
demands. Wrongfully to deprive human beings of their freedom and to
subject them to physical constraint in conditions of hardship is in itself
manifestly incompatible with the principles of the Charter of the United
Nations, as well as with the fundamental principles enunciated in the
Universal Declaration of Human Rights. But what has above all to be
emphasized is the extent and seriousness of the conflict between the
conduct of the Iranian State and its obligations under the whole corpus of
the international rules of which diplomatic and consular law is comprised,
rules the fundamental character of which the Court must here again
strongly affirm. In its Order of 15 December 1979, the Court made a point
of stressing that the obligations laid on States by the two Vienna Con-
ventions are of cardinal importance for the maintenance of good relations
between States in the interdependent world of today. “There is no more
fundamental prerequisite for the conduct of relations between States”, the
Court there said, “than the inviolability of diplomatic envoys and embas-
sies, so that throughout history nations of all creeds and cultures have
observed reciprocal obligations for that purpose.” The institution of
diplomacy, the Court continued, has proved to be “an instrument essential
for effective co-operation in the international community, and for en-
abling States, irrespective of their differing constitutional and social
systems, to achieve mutual understanding and to resolve their differences
by peaceful means” (.C.J. Reports 1979, p. 19).

92. It is a matter of deep regret that the situation which occasioned
those observations has not been rectified since they were made. Having
regard to their importance the Court considers it essential to reiterate them
in the present Judgment. The frequency with which at the present time the
principles of international law governing diplomatic and consular rela-
tions are set at naught by individuals or groups of individuals is already
deplorable. But this case is unique and of very particular gravity because
here it is not only private individuals or groups of individuals that have
disregarded and set at naught the inviolability of a foreign embassy, but the
government of the receiving State itself. Therefore in recalling yet again the
extreme importance of the principles of law which it is called upon to apply

43
43 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

in the present case, the Court considers it to be its duty to draw the
attention of the entire international community, of which Iran itself has
been a member since time immemorial, to the irreparable harm that may be
caused by events of the kind now before the Court. Such events cannot fail
to undermine the edifice of law carefully constructed by mankind over a
period of centuries, the maintenance of which is vital for the security and
well-being of the complex international community of the present day, to
which it is more essential than ever that the rules developed to ensure the
ordered progress of relations between its members should be constantly
and scrupulously respected.

93. Before drawing the appropriate conclusions from its findings on the
merits in this case, the Court considers that it cannot let pass without
comment the incursion into the territory of Iran made by United States
military units on 24-25 April 1980, an account of which has been given
earlier in this Judgment (paragraph 32). No doubt the United States
Government may have had understandable preoccupations with respect to
the well-being of its nationals held hostage in its Embassy for over five
months. No doubt also the United States Government may have had
understandable feelings of frustration at Iran’s long-continued detention
of the hostages, notwithstanding two resolutions of the Security Council as
well as the Court’s own Order of 15 December 1979 calling expressly for
their immediate release. Nevertheless, in the circumstances of the present
proceedings, the Court cannot fail to express its concern in regard to the
United States’ incursion into Iran. When, as previously recalled, this case
had become ready for hearing on 19 February 1980, the United States
Agent requested the Court, owing to the delicate stage of certain negotia-
tions, to defer setting a date for the hearings. Subsequently, on 11 March,
the Agent informed the Court of the United States Government’s anxiety
to obtain an early judgment on the merits of the case. The hearings were
accordingly held on 18, 19 and 20 March, and the Court was in course of
preparing the present judgment adjudicating upon the claims of the United
States against Iran when the operation of 24 April 1980 took place. The
Court therefore feels bound to observe that an operation undertaken in
those circumstances, from whatever motive, is of a kind calculated to
undermine respect for the judicial process in international relations ; and
to recall that in paragraph 47, 1 B, of its Order of 15 December 1979 the
Court had indicated that no action was to be taken by either party which
might aggravate the tension between the two countries.

94. At the same time, however, the Court must point out that neither the
question of the legality of the operation of 24 April 1980, under the Charter
of the United Nations and under general international law, nor any pos-
sible question of responsibility flowing from it, is before the Court. It must
also point out that this question can have no bearing on the evaluation of

44
44 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

the conduct of the Iranian Government over six months earlier, on 4 No-
vember 1979, which is the subject-matter of the United States’ Applica-
tion. It follows that the findings reached by the Court in this Judgment are
not affected by that operation.

95. For these reasons,
THE COURT,

1. By thirteen votes to two,

Decides that the Islamic Republic of Iran, by the conduct which the
Court has set out in this Judgment, has violated in several respects, and is
still violating, obligations owed by it to the United States of America under
international conventions in force between the two countries, as well as
under long-established rules of general international law ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian,
Sette-Camara and Baxter.

AGAINST : Judges Morozov and Tarazi.

2. By thirteen votes to two,

Decides that the violations of these obligations engage the responsibility
of the Islamic Republic of Iran towards the United States of America
under international law ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian,
Sette-Camara and Baxter.

AGAINST : Judges Morozov and Tarazi.

3. Unanimously,

Decides that the Government of the Islamic Republic of Iran must
immediately take all steps to redress the situation resulting from the events
of 4 November 1979 and what followed from these events, and to that
end :

(a) must immediately terminate the unlawful detention of the United
States Chargé d’affaires and other diplomatic and consular staff and
other United States nationals now held hostage in Iran, and must
immediately release each and every one and entrust them to the pro-
tecting Power (Article 45 of the 1961 Vienna Convention on Diplo-
matic Relations) ;

45
45 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

(b) must ensure that all the said persons have the necessary means of
leaving Iranian territory, including means of transport ;

(c) must immediately place in the hands of the protecting Power the
premises, property, archives and documents of the United States
Embassy in Tehran and of its Consulates in Iran ;

4. Unanimously,

Decides that no member of the United States diplomatic or consular
staff may be kept in Iran to be subjected to any form of judicial proceed-
ings or to participate in them as a witness ;

5. By twelve votes to three,

Decides that the Government of the Islamic Republic of Iran is under an
obligation to make reparation to the Government of the United States of
America for the injury caused to the latter by the events of 4 November
1979 and what followed from these events ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian, Sette-
Camara and Baxter.

AGAINST : Judges Lachs, Morozov and Tarazi.

6. By fourteen votes to one,

Decides that the form and amount of such reparation, failing agreement
between the Parties, shall be settled by the Court, and reserves for this
purpose the subsequent procedure in the case.

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges

Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Tarazi, Oda, Ago,
El-Erian, Sette-Camara and Baxter.

AGAINST : Judge Morozov.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-fourth day of May, one thousand
nine hundred and eighty, in three copies, one of which will be placed in the
archives of the Court, and the others transmitted to the Government of the
United States of America and the Government of the Islamic Republic of
Iran, respectively.

(Signed) Humphrey WALDOCK,
President.

(Signed) S. AQUARONE,
Registrar.

46
46 DIPLOMATIC AND CONSULAR STAFF (JUDGMENT)

Judge LACHS appends a separate opinion to the Judgment of the
Court.

Judges Morozov and TARAZI append dissenting opinions to the Judg-
ment of the Court.

(Initialled) H.W.
(Initialled) S.A.

47
